PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No.11,166,339
Issue Date: November 02, 2021
Application No. 16/815,561
Filed: March 11, 2020
Attorney Docket No. 0203-2523
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refunds filed October 21, 2021.

The request for refund is Granted.

Applicant request a refund of $1,500.00 for duplicate fees paid on September 15, 2021 and September 16, 2021, stating the electronic petition to withdraw the application from issue was not generated by EFS-web due to the PDF creation error. 

The Office finance records show that duplicate fee payments for were made . Therefore, the fees ($1,500.00) submitted on September 15, 2021 was refunded to applicant’s credit card account on January 05, 2022

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions